 
Exhibit 10.1b

 
Amendment to the
MISCOR Group, Ltd. 2005 Stock Option Plan


This Amendment to the MISCOR Group, Ltd., 2005 Stock Option Plan, as amended
(the “Amendment”) is made as of February 7, 2008, by MISCOR Group, Ltd., an
Indiana corporation (the “Corporation”).


RECITALS


WHEREAS, the Board of Directors and shareholders of the Corporation duly
approved and adopted the MISCOR Group, Ltd., 2005 Stock Option Plan on August
23, 2005, as amended (name change only) on May 1, 2007 (the “Plan”);


WHEREAS, pursuant to Section 4 of the Plan, after giving effect to the 1-for-25
reverse stock split of the Corporation’s common stock, without par value
(“Common Stock”), that occurred on January 14, 2008, there are currently
reserved for issuance upon the exercise of Options granted under the Plan 80,000
shares of Common Stock, which may be either authorized but unissued shares of
the Corporation or issued shares held by the Corporation as treasury shares;


WHEREAS, also pursuant to Section 4 of the Plan, the number of shares for which
Options may be granted under the Plan shall not exceed the number of shares of
Common Stock reserved for issuance under the Plan as set forth above; and


WHEREAS, the Corporation desires to increase the number of shares of Common
Stock for which Options may be granted under the Plan to provide for the
issuance of additional shares to participants under the Plan.


NOW, THEREFORE, the Plan is amended as follows:


1.           Stock Subject to the Plan.  Subject to Section 2 hereof, the first
sentence of Section 4 of the Plan shall be amended and restated in its entirety
to read as follows:


“There shall be reserved for issuance upon the exercise of Options granted under
the Plan, two hundred thousand (200,000) (post-reverse-split) shares of Common
Stock, which may be either authorized but unissued shares of the Corporation, or
issued shares heretofore or hereafter reacquired by the Corporation and held as
treasury shares.”


2.           Effective Date of Amendment.  This Amendment shall be effective as
of the date on which the Board of Directors of the Corporation shall have
approved this Amendment, provided that the shareholders of the Corporation also
approve this Amendment within 12 months after the date of approval by the Board.


3.           General.  Capitalized terms used in this Amendment but not
otherwise defined herein shall have the meanings given to such terms under the
Plan.  All other provisions

 
 

--------------------------------------------------------------------------------

 

contained in the Plan and not otherwise amended pursuant hereto shall remain
unchanged and shall continue in full force and effect.  Except as expressly
provided herein, the Plan and this Amendment shall be construed, wherever
possible, in a manner consistent with one another, but in the event of any
irreconcilable inconsistencies, this Amendment shall control.


The Corporation has caused this Amendment to the MISCOR Group, Ltd., 2005 Stock
Option Plan to be executed as of the date first above written.





 
MISCOR Group, Ltd.
       
By:
/s/ John A. Martell
   
Name: John A. Martell
   
Title: President and Chief Executive Officer
               
Adopted by the Board of Directors of MISCOR Group, Ltd., as of February 7, 2008
         
Adopted by the Shareholders of MISCOR Group, Ltd., as of May 15, 2008


